     Case 1:19-cv-00566-NONE-SKO Document 38 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN SANTIAGO,                                 Case No. 1:19-cv-00566-NONE-SKO (PC)

12                          Plaintiff,
                                                       ORDER ON STIPULATION TO STAY
13             v.                                      DISCOVERY AND MODIFY DISCOVERY
                                                       AND SCHEDULING ORDER
14    J. CALDWELL, et al.,

15                          Defendants.

16

17            Upon consideration of the parties’ stipulation (Doc. 37), the Court finds good cause to

18   stay discovery in this matter and to modify the discovery and scheduling order. Accordingly, the

19   Court ORDERS:

20            1. Discovery in this matter is STAYED until the Court rules on Defendants’ anticipated

21                  motion for summary judgment challenging Plaintiff’s exhaustion of administrative

22                  remedies; and,

23            2. The deadlines for non-expert discovery, expert disclosures, and expert discovery are

24                  VACATED, to be reset if and when appropriate.

25   All other deadlines remain in effect.

26
     IT IS SO ORDERED.
27

28   Dated:     December 8, 2020                                    /s/   Sheila K. Oberto              .
     Case 1:19-cv-00566-NONE-SKO Document 38 Filed 12/08/20 Page 2 of 2


 1                                         UNITED STATES MAGISTRATE JUDGE

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                           2
